Citation Nr: 1003866	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to November 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, denying, in pertinent part, the Veteran's 
application to reopen a claim for service connection for 
right ear hearing loss.  

In August 2008, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.

In March 2009, the Board reopened the claim for service 
connection for right ear hearing loss and remanded the 
appeal, requesting the Appeals Management Center (AMC) to 
accomplish additional development.  As explained in the 
decision below, such development has been adequately 
completed, and there has been essential compliance enabling 
appellate review at the present time.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence fails to demonstrate current impaired 
hearing of the right ear for VA purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for 
right ear hearing loss.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Turning now to the Veteran's contentions, at the August 2008 
hearing before the Board, the Veteran testified that during 
his 20 years of service he worked as an aircraft loadmaster, 
loading and unloading planes.  As such, he claimed exposure 
to hazardous noise from aircraft engines.  (Hearing 
Transcript, pages 5-6).  In this regard, his report of 
separation, DD Form 214, indicates a primary specialty of 
Aircraft Loadmaster.  Therefore, his assertions of in-service 
noise exposure are found to be consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(a).  
Accordingly, in-service noise exposure is conceded.  However, 
in order for a grant of service connection to be warranted, 
the evidence must demonstrate current hearing loss, and 
contain competent evidence causally relating such current 
disability to in-service noise exposure.

In evaluating the Veteran's hearing loss claim, it is 
observed that the threshold for normal hearing is from 0 to 
20 decibels, with higher threshold levels indicating some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Moreover, 38 C.F.R. § 3.385 defines when 
impaired hearing will be considered a "disability" for the 
purposes of applying the laws administered by VA.  That 
regulatory section provides that hearing loss will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for 
at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

In the present case, the Board concludes that a grant of 
service connection is not warranted for right ear hearing 
loss, because there is no showing of current impaired hearing 
for VA purposes under 38 C.F.R. § 3.385.  In an April 16, 
1996, service treatment record, the examiner noted that the 
Veteran had hearing loss meeting the criteria under 38 C.F.R. 
§ 3.385, specifically auditory thresholds findings at 1000, 
2000, and 3000 Hz greater than 26 decibels.  However, the 
Board notes that this test was apparently an aberration.  
Indeed, the Veteran has had multiple hearing tests during 
service and the aforementioned auditory test was the only 
test indicating hearing loss meeting the criteria of 
38 C.F.R. § 3.385.  In fact, in a hearing test performed the 
next day, April 17, 1996, the test results did not show 
impaired right ear hearing meeting the 38 C.F.R. § 3.385 
criteria.  In any event, no post-service evidence 
demonstrates any hearing impairment for VA compensation 
purposes.

In an October 2003 VA audiologic examination report, 
performed one month prior to the Veteran's discharge, the 
puretone thresholds, in decibels were:
        



HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
20
15
5
30
18

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 100 percent 
in the right ear.  Although the examiner diagnosed mild high 
frequency right ear hearing loss, the findings did not meet 
the criteria for impaired hearing for VA purposes under 38 
C.F.R. § 3.385.

Likewise, a March 2007 VA audiologic examination found some 
right ear hearing loss, with an auditory threshold reading of 
30 decibels at 4000 hertz (Hz).  However, as all other 
required threshold readings were rated at 15 decibels or 
below, these findings also did not meet the criteria of 38 
C.F.R. § 3.385.

Finally, at the most recent VA examination, performed in 
April 2009, the puretone thresholds, in decibels were:
        



HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
25
15
10
35
21

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 98 percent 
in the right ear.  Although the examiner diagnosed mild high 
frequency right ear hearing loss, these findings again did 
not meet the criteria for impaired hearing for VA purposes 
under 38 C.F.R. § 3.385.

In support of his claim, the Veteran submitted a January 2008 
private audiologic examination.  Although the Veteran's 
puretone threshold results did not meet the required 
criteria, the examiner found the Veteran's right ear speech 
recognition to be 80 percent.  However, the Board notes that 
the results of this examination cannot be considered because 
the examiner did not indicate in his report that he used the 
Maryland CNC word list while testing for speech 
discrimination.  See 38 C.F.R. § 4.85(a) (noting that in 
order for an examination for hearing impairment to be used 
for VA purposes, it must include a controlled speech 
discrimination test, performed with the Maryland CNC word 
list).

The Board acknowledges that the Veteran has some degree of 
hearing loss in his right ear.  However, the findings do not 
meet the requirements for impaired hearing under 38 C.F.R. § 
3.385.  Accordingly, a grant of service connection for right 
ear hearing loss is precluded.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (finding that in the absence of proof of 
present disability there can be no valid claim).  

In sum, there is no support for a grant of service connection 
for right ear hearing loss.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

VA's Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by re-adjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by re-adjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect). 

Here, a VCAA letter was sent to the Veteran in January 2006 
that provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  In September 2006, a letter was sent informing the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Although the Dingess notice was untimely, this defect was 
cured by readjudication in June 2007.  Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006).  Accordingly, no further development 
is required with respect to the duty to notify.

Next, the VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the RO acquired the Veteran's VA and 
private treatment records in order to assist with the claim.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were 
conducted in May 2007 and April 2009.  The examinations in 
question were quite thorough in nature, including findings 
allowing for an evaluation of the extent of the Veteran's 
disorder.  As such, the Board finds that the record does not 
reflect that these examinations were inadequate. 38 C.F.R. § 
3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at an August 2008 Board hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


